Citation Nr: 0929599	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 2007 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, but does not cause 
occupational and social impairment, with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A June 2007 VCAA letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
above referenced letters informed the claimant that 
additional information or evidence was needed to support the 
initial service connection claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
(SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  See also 
Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  
Nevertheless, in May 2008, the claimant was sent a Vazquez-
Flores letter which discussed the pertinent rating criteria.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded an 
examination by VA which was conducted in September 2007, with 
the report dated in October 2007.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  As 
discussed in greater detail below, the examination report is 
thorough and supported by treatment records.  The examination 
in this case is adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2008.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted. 

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Historically, the Veteran served in Vietnam and was awarded 
the Combat Infantryman Badge for his combat service.  In May 
2007, he applied for VA compensation benefits for PTSD. 

Thereafter, private medical records were received from T.G., 
M.D.  In April 2007, the Veteran was examined.  He reported 
that he had problems with nightmares that were not constant, 
but occurred often.  He indicated that they were scary.  
Other persons had told him that he wrestled in his sleep.  He 
indicated that he had gotten out of bed, gotten his gun, and 
patrolled the house with it which scared his wife.  He also 
described having a lot of guilt over returning from Vietnam 
when many of his friends did not return home.  He indicated 
that he did not like crowds and had rage episodes.  He 
described an incident where he had confronted restaurant 
kitchen employees.  He said that he felt ashamed afterwards.  
He related that he was easily startled.  He indicated that he 
was preoccupied by his memories of war and they sometimes 
interfered with his concentration.  Later that month, the 
Veteran reported continued problems with sleeping.  On mental 
status examination, he appeared his stated age and was 
casually dressed and very well-groomed.  He was cooperative 
and polite.  His mood and affect were slightly subdued and he 
appeared mildly depression and anxious.  He was oriented 
times three.  He had average intelligence.  His thought 
processes were logical and goal-oriented.  He described 
seeing a light from his VCR that he would think was "coming 
to get him," but he had no auditory hallucinations.  His 
sleep was mostly terrible.  The diagnosis was PTSD.  

In June 2007, the Veteran reported that he was still having 
sleep problems and had problems with his Prozac, indicating 
that he had gone "ballistic" while on it.  He reported that 
he did not socialize much, but his brother was living with 
them and he enjoyed having him around.  The next month, he 
related that he had experienced problems with road rage.  In 
August 2007, the Veteran indicated that he had stopped 
smoking for about two weeks. His breathing was better and he 
had more energy.  However, he still had problems sleeping and 
with road rage.  

In conjunction with his claim of service connection for PTSD, 
the Veteran was afforded an examination by VA in September 
2007.  The examination report is dated in October 2007.  The 
claims file was reviewed.  At the evaluation, the Veteran 
reported that he had sleep problems to include nightmares.  
In addition, he had issues with being easily frustrated, 
angry, and having road rage.  He reported that the effect of 
these problems was that he was more withdrawn, less social, 
and had difficulty in his marital relationship.  The Veteran 
related that he was married for a third time and his 
relationship with his wife was strained because of his 
temper.  He had children and his relationship with them was 
fair.  He stated that he did not feel like he fit into 
society and preferred to work by himself.  Mental status 
examination revealed that the Veteran was a reliable 
historian.  His orientation was within normal limits.  His 
appearance and hygiene were appropriate.  His behavior was 
appropriate.  Affect and mood were abnormal with impaired 
impulse control, some unprovoked irritability, and period of 
violence.  These issues affected his motivation by reducing 
motivation.  The Veteran's mood was also affected and he was 
more depressed.  The claimant described poor anger control.  
His communication was within normal limits.  Speech was 
within normal limits.  There were no panic attacks.  There 
were signs of suspiciousness, i.e., he did not trust anyone.  
There was no delusional history nor were delusions observed 
on examination.  There was no hallucination history nor were 
hallucinations observed on examination.  There were no 
obsessional rituals.  

The diagnosis was PTSD.  The Global Assessment of Function 
(GAF) was 50.  The examiner concluded that the Veteran was 
mentally capable of managing benefit payments in his own best 
interest.  Mentally, he did not have difficulty performing 
activities of daily living.  The best description of the 
claimant's current psychiatric impairment was that they cause 
occupational and social impairment with occasional decrease 
in work efficiency and an intermittent inability to perform 
occupational tasks although generally the Veteran was 
performing satisfactory with routine behavior, self-care, and 
normal conversation.  The Veteran exhibited depressed mood, 
suspiciousness, chronic sleep impairment, and mild memory 
loss.  He did not have difficulty understanding commands and 
he did not pose a threat of persistent danger or injury to 
himself or others.  

Thereafter, in November 2007, a letter was received from Dr. 
G. in which she indicated that she had treated the Veteran 
for PTSD.  The Veteran had reported having relationship 
problems as well as rage episodes, especially when driving.  
He had continued sleep problems with regular nightmares.  She 
stated that the Veteran had demonstrated minimal improvement 
in his symptoms, so she would continue to adjust his 
medications.  Additional treatment records dated through 
January 2008 showed continued complaints of anger.  The 
Veteran stated that he became upset at work and with the 
neighbors.  His relationship with his wife was "off and 
on."  He described continued road rage and that he carried a 
gun in his vehicle.  He indicated that he had the gun for 
"shady characters" and indicated that when he was in 
motels, he put furniture up against the door.  He also 
mentioned anger toward certain politicians and was obsessed 
with the conspiracy over President Kennedy's death.  He also 
believed that President Johnson was murdered.  

The Veteran has been assigned a 30 percent rating for PTSD.  
The Veteran meets the criteria for a 50 percent rating.  A 50 
percent rating is warranted because the Veteran's PTSD is 
productive of occupational and social impairment with reduced 
reliability and productivity.

The Veteran does not have flattened affect.  His speech is 
normal.  It is not circumstantial, circumlocutory, or 
stereotyped.  He has no trouble communicating.  The Veteran 
does not have panic attacks.  The Veteran has no difficulty 
in understanding complex commands.  The Veteran had mild 
memory impairment and sleep issues.  Although the Veteran 
does not meet the aforementioned criteria, his main problems 
involve disturbances of motivation and mood.  His primary 
issue involves anger toward others, including road rage.  The 
reports of his anger issues are consistently and repeatedly 
reported over the time period of his appeal.  He is 
confrontational and carries a weapon.  While the examiner in 
the October 2007 report stated that his PTSD is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and an intermittent inability to perform 
occupational tasks, i.e., the criteria for a 30 percent 
rating, the examiner also assigned a GAF of 50.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  See 38 C.F.R. § 4.130.

The Veteran has limited social relationships.  His marital 
situation is reportedly tumultuous and he described canceling 
a trip to see his son since he did not believe he could deal 
with others with regard to his road rage in making this road 
trip.  The Veteran described his preference for solitude and 
this is supported in the records.  

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity.  The 
Board finds that while the Veteran does not exhibit all of 
the symptoms, he has impaired judgment, impaired impulse 
control, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships, thus warranting a 50 percent rating.  

However, a higher 70 percent rating is not warranted.  The 
Veteran does not have suicidal ideation; he does not engage 
in obsessional rituals; and his speech is normal.  The 
Veteran does not have panic attacks.  The Veteran does not 
exhibit depression.  There is no evidence of spatial 
disorientation.  The Veteran does not have neglect of 
personal appearance and hygiene.  On examination, he appeared 
clean and appropriately dressed.  The Veteran, as noted, has 
impaired impulse control.  However, his level of impairment 
more nearly approximates a 50 percent rating.  He has not had 
any legal problems regarding his conflicts and they have not 
escalated to any documented violence toward others.  The 
Veteran also has some difficulty adapting to work and in 
social situations.  However, difficulty in establishing and 
maintaining effective work and social relationships is 
contemplated within a 50 percent rating.  He is not unable to 
maintain a relationship.  He is married and maintains 
employment.  He also has a relationship with his brother 
which is positive by his admission.  Specific industrial 
impairment has not been shown.  Accordingly, the Board 
concludes that the criteria for a 70 percent rating are not 
met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 50 percent rating, but no higher, for PTSD for the 
entire appeal period.  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as 
discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is no probative 
evidence in the record which suggests that the disability 
itself markedly impacted his ability to perform his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is no probative evidence in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that have rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A 50 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


